DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1 and 3A-3D (claims 1-3, 5-8, and 10-13) in the reply filed on 8/16/2021 is acknowledged.
Examiner notes that claims 14 and 16-19 are also examined as claims 14, 16, and 17 fall under Species I and claims 18 and 19 are generic to both Species.
Claims 4, 9, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2021.
Therefore, claims 1-3, 5-8, 10-14, and 16-19 are being examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon (US 20190123088 and Kwon hereinafter).
As to claims 1, 3, 5, and 6: Kwon discloses [claim 1] a semiconductor device (Fig. 1B) comprising: a first semiconductor chip (200) including a first metal pad (see inserted Figure below) and a second metal pad ([0019]; see inserted Figure below); and a second semiconductor chip (100) including a third metal pad (see inserted Figure below) and a fourth metal pad ([0019]; see inserted Figure below), the third metal pad joined to the first metal pad, the fourth metal pad coupled to the second metal pad via a dielectric layer (134), wherein the second semiconductor chip is coupled to the first semiconductor chip via the first metal pad and the third metal pad (Fig. 1B; [0019]); [claim 3] wherein the second metal pad and the fourth metal pad face each other via the dielectric layer, wherein the dielectric layer is an insulating layer (see inserted Figure below; [0039]); [claim 5] wherein the second metal pad is longer than the fourth metal pad in a first direction that is parallel with the first semiconductor chip and the second semiconductor chip (see inserted Figure below; first direction is “x” direction); [claim 6] wherein the dielectric layer (134) is provided on (“on” is interpreted to mean –over–, one of its plain meanings) the second metal pad (see inserted Figure below; [0039]).

    PNG
    media_image1.png
    578
    594
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Yamashita (US 2016/0020235 and Yamashita hereinafter).
Kwon discloses a method for manufacturing a semiconductor device, comprising: providing a first semiconductor chip (200) having a first metal pad and second metal pad (see previously inserted Figure; [0019]); disposing, on the first semiconductor chip (200), a second semiconductor chip (100) including a third metal pad and a fourth metal pad so that the first metal pad and the third metal pad face each other and the second metal pad and the fourth metal pad face each other via the insulating layer (see previously inserted Figure; [0039] insulating layer 134); and stacking the first semiconductor chip and the second semiconductor chip by joining (joined by way of via) the first metal pad and the third metal pad (see previously inserted Figure). 
Kwon fails to expressly disclose forming an insulating layer on the second metal pad of the first semiconductor chip.
Yamashita discloses forming an insulating layer (222) on the second metal pad (220) of the first semiconductor chip (Fig. 5A; [0060]).
The claimed invention would have been obvious before the effective filing date to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (in the instant case choosing the insulating layer to be formed on the first semiconductor chip instead of the second semiconductor chip); if this leads to the anticipated success, in the instant case a dielectric layer that can be used in a capacitor between chips, it is likely the product not of innovation but of ordinary skill.
Allowable Subject Matter
Claims 2 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7, 8, 11-13, and 19 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 7: the closest prior art, Kwon, discloses a semiconductor device (Fig. 1B) comprising: a first semiconductor chip (200) including a first metal pad (see previously inserted Figure), a second metal pad (see previously inserted Figure), and a third metal pad (pad between 1st and 2nd on the previously inserted Figure), the second metal pad being electrically coupled to a first wiring (Fig. 1B; [0019]); and a second semiconductor chip (100), facing the first semiconductor chip, that includes a fourth metal pad (3rd metal pad of previously inserted Figure), a fifth metal pad (4th metal pad in previously inserted Figure), and a sixth metal pad (metal pad between 3rd and 4th pad on previously inserted Figure), the fourth metal pad having a second end coupled to the first metal pad (see previously inserted Figure below with new assignations here), the fifth metal pad having a second end coupled to the second metal pad via a dielectric layer (134), the sixth metal pad being coupled to the third metal pad ([0039]; see previously inserted Figure with current assignations for metal pad numbers). Kwon fails to expressly disclose the first metal pad being electrically .
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al (US 2013/0082352) discloses two chips with a capacitor therebetween.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813